Citation Nr: 1000919	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for diabetes 
mellitus, type 2, claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from July 1956 to May 1966, 
and July 1967 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  By that rating action, the RO 
reopened a previously denied claim for service connection for 
diabetes mellitus, type 2, claimed as due to Agent Orange 
exposure, and on de novo review, denied the claim on the 
merits.  The Veteran timely appealed the RO's October 2005 
rating action to the Board. 


FINDINGS OF FACT

1.  By a July 2002 rating decision, the RO denied service 
connection for diabetes mellitus, type 2, claimed as due to 
Agent Orange exposure.  The RO provided the Veteran notice of 
his appellate rights, but he did not initiate an appeal by 
filing a timely notice of disagreement.

2.  Since the RO's final July 2002 rating decision, 
additional evidence has been received which was not 
previously of record and relates to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for diabetes mellitus, type 2 (i.e., evidence that 
the Veteran served "in-country" in the Republic of Vietnam 
(RVN)). 

3.  As there is evidence that the Veteran had military duties 
in-country waterways of the RVN, his exposure to herbicides 
(e.g., Agent Orange) is, therefore, presumed. 

4.  Diabetes mellitus, type 2, is presumed to have been 
incurred in, or as a result of, the Veteran's active period 
of military service in the RVN.


CONCLUSIONS OF LAW

1.  A July 2002 rating decision, wherein the RO denied 
service connection for diabetes mellitus, type 2, claimed as 
due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2009).

2.  New and material evidence has been received to reopen the 
previously denied claim for service connection for diabetes 
mellitus, type 2, claimed as due to Agent Orange exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Diabetes mellitus, type II, was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2009).  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.








II.  Laws and Regulations 

Service connection-general criteria

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

The elements of a valid claim for service connection are as 
follows:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002), 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran's claim is based on the theory that service 
connection is warranted based on a special presumption 
regarding exposure to herbicide agents.  38 C.F.R. 
§ 3.303, 3.307, 3.309.  Under the provisions of 38 C.F.R. § 
3.309(e), if a Veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air 
service and has a disease listed in 38 C.F.R. § 3.309(e), 
such disease shall be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include type II diabetes 
mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) (Upholding by 
the United States Court of Appeals for the Federal Circuit of 
the Board's interpretation of the pertinent regulatory 
requirements. The Board determined that for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point on the landmass or the inland 
waters of Vietnam during the Vietnam conflict.)  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

The Veteran contends that his currently diagnosed diabetes 
mellitus, type 2, is the result of having been exposed to 
Agent Orange when his unit, MINDIV 33, was assigned to the 
USS EPPING FOREST (MCS-7), a United States Navy ship deployed 
to the shores of the RVN.  (See written correspondence from 
the Veteran, received by VA in May 2005). 

The claim was previously considered and last finally denied 
by the RO in a July 2002 rating decision.  The Veteran did 
not perfect a timely appeal and, as such, the July 2002 
decision represents a final decision.  38 U.S.C.A. § 7105(a).

In the appealed October 2005 rating decision, the RO 
determined that new and material evidence had been received 
to reopen the Veteran's previously denied claim, but  denied 
the claim on the merits.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue in 
the analysis below.

The Board finds, and as will be discussed in more detail in 
the analysis below, that new and material evidence has been 
received to reopen the previously denied claim.  

In July 2002, the RO essentially held that although the 
Veteran had been diagnosed with diabetes mellitus, there was 
no evidence that he had actually served "in country," as 
opposed to merely in the waters off shore of the RVN.  Thus, 
the RO concluded that presumptive service connection for 
diabetes mellitus due to herbicide exposure based on service 
in the Republic of Vietnam was not warranted.  

In May 2005, the RO received the Veteran's petition to reopen 
his previously denied claim.  Specifically both "new and 
material" as that term is defined in the law, are copies of 
electronic mail correspondence between the Veteran and 
service comrades assigned to the unit, MINDIV 33, copies of 
internet articles, to include a unit history and crew list of 
MINDIV 33.  

The above-cited evidence is new, as it was not of record at 
the time of the final July 2002 rating action.  The newly 
received evidence is also material because it addresses the 
reason for the RO's July 2002 denial:  evidence that the 
Veteran had military duties in the in-country waterways of 
the RVN.  The new evidence shows that the Veteran was 
assigned to MINDIV 33 from September 12, 1963 to September 7, 
1965, and that this unit was attached to the United States 
Navy vessel, USS EPPING FOREST (MCS-7).  Copies of electronic 
mail correspondence from E. S., a service comrade of the 
Veteran also assigned to MINDIV 33, contains general 
allegations of "[g]oing ashore many times," "[p]rimarily 
for mail runs, supply, runs, etc.," being docked at a pier 
at Cam Rahn Bay, RVN, and being on the beach in the summer of 
1964, as well as references to slides, obtained from an 
internet cite, showing the USS EPPING FOREST tied to a pier. 

The Board finds that the above-cited evidence is new and 
material because it was not of record at the time of the RO's 
final July 2002 rating action and relates to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection:  evidence that the Veteran had military 
duties in the in-country waterways of the RVN.  Thus, the 
above-cited evidence is "so significant that [it] must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2009).

Based on the foregoing, the Board concludes that new and 
material evidence has been received since the RO's final July 
2002 rating decision regarding the Veteran's claim.  The 
evidence received is not cumulative and redundant of the 
evidence of record before the RO in July 2002, and is legally 
insufficient to reopen the claim. As such, there is new and 
material evidence that has raised a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, because new and material evidence has been 
received, the claim is reopened.

When considering that there is of record a current diagnosis 
of diabetes mellitus, type 2, the determinative issue is 
whether this disability has a causal nexus to service, 
particularly whether it is associated with presumed exposure 
to herbicides during service.  

There can be no doubt that further could be undertaken with a 
view towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained, specifically as to the dispositive point of 
the Veteran's claimed in-country service in RVN.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

As indicated, under VA law a Veteran who served in the 
Republic of Vietnam during the Vietnam era will be presumed 
to have had herbicide exposure, absent probative evidence to 
the contrary.  The applicable regulation further defines 
service in the Republic of Vietnam as including service in 
the waters offshore and in other locations, provided that the 
conditions of service involved duty or visitation in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii).

As previously noted in the above-cited analysis, the 
Veteran's account, and the several statements from his in-
service colleague, E. S.; other statements from in-service 
colleagues all describing Vietnam service operations are all 
consistent with the his unit's documented history.  
Essentially, and granting the benefit of the doubt in the 
Veteran's favor, this new information shows that the Veteran 
had military duties in the in-country waterways of the RVN, 
as he has described.  

Thus, as the Veteran's exposure to Agent Orange in the RVN is 
presumed, and as he has been diagnosed with diabetes 
mellitus, a disease listed in 38 C.F.R. 
§ 3.309(e), the Board finds that a granting of presumptive 
service connection for diabetes mellitus due to herbicide 
exposure is warranted in this case.  See 38 C.F.R. § 20.1303 
(Board decisions carry no precedential value); Lynch v. 
Gober, 11 Vet. App. 22, 27 (1997).

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for diabetes mellitus, type 2, as due to 
Agent Orange exposure is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


